Exhibit 99.1 Contact: Jerald L. Shaw, President Terri L. Degner, EVP and Chief Financial Officer Anchor Bancorp (360) 491-2250 ANCHOR BANCORP REPORTS FOURTH QUARTER NET LOSS OF $314,000 OR $0.13 PER SHARE AND FISCAL 2 Lacey, WA (August 13, 2012) – Anchor Bancorp (NASDAQ:GS–ANCB) (“Company”), the holding company for Anchor Bank (“Bank”), today reported a net loss of $314,000 or $0.13 per diluted share, for the fiscal fourth quarter ended June 30, 2012 compared to a net loss of $4.7 million or $1.92 per diluted share for the same period last year.For the year ended June 30, 2012 the Company reported a net loss of $1.7 million or $0.70 compared to a net loss of $8.8 million for the year ended June 30, 2011. The Company completed its initial public offering on January 25, 2011 with the issuance of 2,550,000 shares of its common stock, which generated net proceeds of $23.2 million; therefore, operating results before that date pertain to the Bank only. “We continue to focus on improving our asset quality and this is reflected in the decrease in our non-performing assets which declined $4.0 million for the quarter and $11.5 million for the year ended June 30, 2012”, stated Jerald L. Shaw, President and Chief Executive Officer. “The decreases were a result of payoffs of several non-performing loans as well as upgrades and the sale of real estate owned.During the quarter we also completed our core system conversion which will reduce our IT related costs as well as provide additional functionality. While the local economy remains sluggish we are beginning to see an increase in loan demand. We continue to minimize our interest rate risk by reallocating assets and structuring our liabilities by maintaining higher than typical cash balances to provide us more flexibility as the economy recovers.” Fiscal Fourth Quarter Highlights (at or for the period ended June 30, 2012, compared to March 31, 2012, orJune 30, 2011): · Total loan delinquencies (those loans 30 days or more past due date) including non-accrual loans decreased to $14.2 million at June 30, 2012, compared to $26.0 million at June 30, 2011 and $16.4 million at March 31, 2012; · Provision for loan losses was $1.4 million for the quarter ended June 30, 2012 compared to $3.0 million for the quarter ended June 30, 2011; · Net loan charge-offs decreased to $181,000 for the quarter ended June 30, 2012 from $3.5 million for the quarter endedJune 30, 2011 and $966,000 for the quarter ended March 31, 2012; · Non-performing assets decreased $4.0 million to $15.4 million or 3.3% of total assets at June 30, 2012 compared to $19.4 million, or 4.0% of total assets at March 31, 2012.At June 30, 2011 non-performing assets were $26.9 million, or 5.5% of total assets; · Net interest margin increased 29 basis points to 3.76% for the quarter ended June 30, 2012 compared to 3.47% for the quarter ended March 31, 2012.Net interest margin decreased 13 basis points from 3.78% to 3.65% for the year ended June 30, 2011. Credit Quality Total delinquent and non-accrual loans decreased $11.8 million or 45.4% to $14.2 million at June 30, 2012 from $26.0 million at June 30, 2011 and $16.4 million or 13.4% from March 31, 2012. The non-accrual loans to total loans ratio decreased to 3.0% at June 30, 2012 from 3.7% at March 31, 2012 and 4.3% at June 30, 2011.The Company recorded a $1.4 million provision for loan losses for the current quarter compared to $3.0 million for the quarter ended June 30, 2011. The allowance for loan losses of $7.1 million at June 30, 2012 represented 2.4% of loans receivable and 80.9% of non-performing loans, compared to $7.2 million at June 30, 2011 which represented 2.2% of the loans receivable and 51.1% of non-performing loans.The Company continues to reduce its exposure to Anchor Bancorp August 13, 2012 construction and land loans. The total construction and land loan portfolios declined to $13.8 million or 4.7% of the total loan portfolio at June 30, 2012 compared to $18.4 million or 5.5% of the total loan portfolio at June 30, 2011. Non-performing loans decreased by $2.3 million to $8.7 million at June 30, 2012 from $11.0 million at March 31, 2012 and $14.2 million at June 30, 2011.Non-performing loans consisted of the following at the dates indicated: June 30, 2012 March 31, 2012 June 30, 2011 (In thousands) Real estate: One-to-four family residential $ $ $ Commercial - Construction Land 66 90 Total real estate Consumer: Home equity Automobile 66 93 63 Credit cards 16 17 Other 1 7 51 Total consumer Business: Commercial business Total $ $ $ As of June 30, 2012, March 31, 2012, and June 30, 2011 there were 30, 30, and 31 loans, respectively, with aggregate net principal balances of $15.1 million, $15.3 million, and $15.0 million, respectively, that we have identified as “troubled debt restructures.”At June 30, 2012, March 31, 2012, and June 30, 2011 there were $1.2 million, $1.4 million, and $2.5 million, respectively, of “troubled debt restructures” included in the non-performing loans above. As of June 30, 2012, the Company had 71 properties in real estate owned (“REO”) with an aggregate book value of $6.7 million compared to 59 properties with an aggregate book value of$8.4 million at March 31, 2012, and 97 properties in REO with an aggregate book value of $12.6 million at June 30, 2011. The decrease in number of properties during the quarter ended June 30, 2012 was attributable to ongoing sales. During the fourth quarter the Bank sold20 residential real estate properties in Washington and Oregon, of that amount 10 were vacant lots for residential homes, two vacant lots for commercial use, five single family residential, one condominium unit, one multi-family property, and one commercial real estate.The largest of the current foreclosed properties at June 30, 2012 had an aggregate book value of $746,000 and consisted of a commercial real estate property located in Bremerton, Washington. At June 30, 2012, the Bank owned 18 one-to-four family residential properties with an aggregate book value of $3.4 million, two one-to-four family residential condominium units with an aggregate book value of $415,000, 41 residential building lots with an aggregate book value of $1.1 million, five vacant land parcels with an aggregate book value of $125,000, and five parcels of commercial real estate with an aggregate book value of $1.6 million. The geographic distribution of our REO is limited to southwest Washington and the greater Portland area of northwest Oregon, with 36 of the parcels in Washington and the remaining nine in Oregon. Capital As of June 30, 2012 the Bank exceeded all regulatory capital requirements with Tier 1 Leverage-Based Capital, Tier 1 Risk-Based Capital and Total Risk-Based Capital ratios of 10.9%, 17.0%, and 18.2%, respectively. As of June 30, 2 Anchor Bancorp August 13, 2012 2011 these ratios were 10.7%, 15.8%, and 17.1%, respectively.Although the Bank was “well capitalized” at June 30, 2012, based on financial statements prepared in accordance with Generally Accepted Accounting Principles in the United States and the minimum percentages in the regulatory guidelines, because of the deficiencies cited in theCease and Desist Order, the Bank is not regarded as “well capitalized” for federal regulatory purposes. Anchor Bancorp exceeded all regulatory capital requirements with Tier 1 Leverage-Based Capital, Tier 1 Risk- Based Capital and Total Risk-Based Capital ratios of 11.3%, 17.5% and 18.8%, respectively, as of June 30, 2012. Balance Sheet Review Total assets decreased by $18.1 million, or 3.7%, to $470.8 million at June 30, 2012, from $488.9 million at June 30, 2011. We increased our liquidity during this period as cash and due from banks increased $14.9 million, or 23.4%, loans receivable decreased $37.7 million, or 11.6%, and securities available for sale increased, $10.6 million, or 27.7%. Mortgage-backed securities available for sale increased $14.3 million or 43.8% to $47.1 million at June 30, 2012 from $32.7 million at June 30, 2011. The increase in this portfolio was primarily the result of purchases of 37 Federal Home Loan Mortgage Corporation (“FHLMC”) mortgage-backed securities totaling $49.0 million, sales of 43 FHLMC mortgage-backed securities totaling $24.5 million, and contractual payments of $10.1 million. The sales were due to rebalancing the investment portfolio to shorten the duration of the portfolio from 30 year to 15 year maturity mortgage-backed securities. Loans receivable, net, decreased $37.7 million or 11.6% to $287.8 million at June 30, 2012 from $325.5 million at June 30, 2011.The decline in the loan portfolio was the result of normal principal reductions, the transfer of $11.8 million from loans to REO properties, and the payoff of $4.2 million in non-performing loans. The total construction and land loan portfolios decreased $4.6 million to $13.8 million from $18.4 million at June 30, 2011 as a result of loan repayments and $290,000 of charge offs. 3 Anchor Bancorp August 13, 2012 Loans receivable consisted of the following at the dates indicated: June 30, 2012 March 31, 2012 June 30, 2011 (In thousands) Real estate: One-to-four family residential $ $ $ Multi-family residential Commercial Construction Land Total real estate Consumer: Home equity Credit cards Automobile Other consumer Total consumer Business: Commercial business Total loans Less: Deferred loan fees Allowance for loan losses Loans receivable, net $ $ $ Total liabilities decreased $14.7 million between June 30, 2011 and June 30, 2012, primarily as the result of a $6.3 million or 1.9% increase in deposits which was partially offset by a $21.0 million or 24.5% decrease in FHLB advances.As a result of the Bank’s continued focus on relationship banking our core deposits, which consist of all deposits other than certificates of deposits, increased $16.6 million or 10.5% during the year ended June 30, 2012. Deposits consisted of the following at the dates indicated: June 30, 2012 March 31, 2012 June 30, 2011 Amount Percent Amount Percent Amount Percent (Dollars in thousands) Noninterest-bearing demand deposits 11.0% 9.7% 8.9% Interest-bearing demand deposits 4.8% 5.7% 5.1% Savings deposits 10.5% 10.5% 9.5% Money market accounts 24.2% 23.7% 23.0% Certificates of deposit 49.5% 50.4% 53.5% Total deposits 100.0% 100.0% 100.0% 4 Anchor Bancorp August 13, 2012 FHLB advances decreased $21.0 million or 25.5% to $64.9 million at June 30, 2012 from $85.9 million at June 30, 2011.The decrease was related to the Bank’s continued focus on reducing its reliance on outside borrowings and continued emphasis on core deposits. Total stockholders’ equity decreased $3.5 million or 6.3% to $54.0 million at June 30, 2012 from $57.5 million at June 30, 2011. The decrease was primarily attributable to a decrease in accumulated other comprehensive income (loss) of $1.8 million at June 30, 2011 to $(25,000) at June 30, 2012 which was a result of sales of investments during the fiscal year and a net loss of $1.7 million during the year. Operating Results Anchor Bancorp had a net loss of $314,000 or $0.13 per diluted share, for the fiscal fourth quarter ended June 30, 2012 compared to a net loss of $4.7 million or $1.92 per diluted share for the same period in 2011. For the year ended June 30, 2012, the net loss was $1.7 million compared to a net loss of $8.8 million for the comparable period in 2011. Net interest income. Net interest income before the provision for loan losses decreased $317,000 or 7.2% to $4.1 million for the quarter ended June 30, 2012 from $4.4 million for the quarter ended June 30, 2011. For the year ended June 30, 2012, net interest income before the provision for loan losses decreased $1.6 million or 8.9% to $16.4 million from $18.0 million for the same period in 2011. The Company’s net interest margin decreased three basis points to 3.76% for the fourth quarter ended June 30, 2012, from 3.79% for the comparable period in 2011. The average cost of interest-bearing liabilities decreased 17 basis points to 1.48% for the fourth quarter ended June 30, 2012 compared to 1.65% for the same period in the prior year. This decrease was primarily due to a 25 basis point decrease in the average cost of deposits. Provision for loan losses. In connection with its analysis of the loan portfolio at June 30, 2012, management determined that a provision for loan losses of $1.4 million was required for the quarter ended June 30, 2012 compared to $3.0 million for the same period of the prior year.The provision for loan losses decreased by $5.4 million to $2.7 million for the year ended June 30, 2012 from $8.1 million for 2011. Noninterest income. Noninterest income increased $95,000 or 7.3%, to $1.4 million for the quarter ended June 30, 2012, compared to $1.3 million for the same quarter a year ago.The majority of the increase in non-interest income was from gain on sale of loans of $237,000 compared to no gain for the same quarter a year ago. The $146,000 decrease in deposit services fees are related to the Bank’s two Wal-Mart branches which were closed in 2010 and one in December, 2011.Gain on sale of investments increased $49,000 during the quarter ended June 30, 2012 to $49,000 from no gain for the same quarter a year ago.Noninterest income increased $922,000 or 16.0% to $6.7 million for the year ended June 30, 2012 compared to $5.8 million for the same period in 2011.The increase was primarily a result of $1.4 million increase in gains on sales of investments offset by a decrease in deposit service fees due to two Wal-Mart branch closures for the same period in 2011. Noninterest expense. Noninterest expense decreased $3.1 million, or 41.2%, to $4.4 million for the quarter ended June 30, 2012 from $7.5 million for the quarter ended June 30, 2011. The decrease was primarily due to expenses related to REO impairment charges which decreased $2.0 million and information technology which decreased $947,000.The decrease in impairment charges during the fourth fiscal quarter ended June 30, 2012 from the same period in 2011 is due to stabilization in the real estate market and a decrease in our REO portfolio.Noninterest expense decreased $2.4 million in the year ended June 30, 2012 to $22.0 million from $24.5 million for the year ended June 30, 2011.The decrease was primarily due to a decrease of $2.1 million in REO impairment charges and $232,000 in REO holding costs for the year ended June 30, 2012. About the Company Anchor Bancorp is headquartered in Lacey, Washington and is the parent company of Anchor Bank, a community-based savings bank primarily serving Western Washington through its 13 full-service banking offices (including three Wal-Mart store locations) and one loan production office located within Grays Harbor, Thurston, Lewis, Pierce and Mason counties, Washington. The Company's common stock is traded on the NASDAQ Global Select 5 Anchor Bancorp August 13, 2012 Market under the symbol "ANCB" and is included in the Russell 2000 Index. For more information, visit the Company's web site www.anchornetbank.com. Forward-Looking Statements: Certain matters discussed in this press release may contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements relate to, among other things, expectations of the business environment in which we operate, projections of future performance, perceived opportunities in the market, potential future credit experience, and statements regarding our mission and vision. These forward-looking statements are based upon current management expectations and may, therefore, involve risks and uncertainties. Our actual results, performance, or achievements may differ materially from those suggested, expressed, or implied by forward-looking statements as a result of a wide variety or range of factors including, but not limited to: the credit risks of lending activities, including changes in the level and trend of loan delinquencies and write-offs that may be impacted by deterioration in the housing and commercial real estate markets and may lead to losses and non-performing assets in our loan portfolio, and may result in our allowance for loan losses not being adequate to cover actual losses, and require us to materially increase our reserves; changes in general economic conditions, either nationally or in our market areas; changes in the levels of general interest rates, and the relative differences between short and long term interest rates, deposit interest rates, our net interest margin and funding sources; fluctuations in the demand for loans, the number of unsold homes and other properties and fluctuations in real estate values in our market areas; results of examinations of us by the Federal Reserve Bank of San Francisco and our bank subsidiary by the Federal Deposit Insurance Corporation (“FDIC”), the Washington State Department of Financial Institutions, Division of Banks (“Washington DFI”) or other regulatory authorities, including the possibility that any such regulatory authority may, among other things, institute additional enforcement actions against the Company or the Bank, to take additional corrective action and refrain from unsafe and unsound practices, which may also require us to increase our reserve for loan losses, write-down assets, change our regulatory capital position or affect our ability to borrow funds or maintain or increase deposits, which could adversely affect our liquidity and earnings; our compliance with regulatory enforcement actions; the requirements and restrictions that have been imposedunder the Order to Cease and Desist consent order the Bank entered into with the FDIC and the Washington DFI and the possibility that the Bank will be unable to fully comply with this enforcement action which could result in the imposition of additional requirements or restrictions; our ability to attract and retain deposits; further increases in premiums for deposit insurance; our ability to control operating costs and expenses; the use of estimates in determining fair value of certain of our assets, which estimates may prove to be incorrect and result in significant declines in valuation; difficulties in reducing risk associated with the loans on our balance sheet; staffing fluctuations in response to product demand or the implementation of corporate strategies that affect our work force and potential associated charges; computer systems on which we depend could fail or experience a security breach; our ability to retain key members of our senior management team; costs and effects of litigation, including settlements and judgments; our ability to manage loan delinquency rates; increased competitive pressures among financial services companies; changes in consumer spending, borrowing and savings habits; legislative or regulatory changes that adversely affect our business including the effect of the Dodd-Frank Wall Street Reform and Consumer Protection Act, changes in regulatory policies and principles, including the interpretation of regulatory capital or other rules; the availability of resources to address changes in laws, rules, or regulations or to respond to regulatory actions; adverse changes in the securities markets; inability of key third-party providers to perform their obligations to us; changes in accounting policies and practices, as may be adopted by the financial institution regulatory agencies or the Financial Accounting Standards Board, including additional guidance and interpretation on accounting issues and details of the implementation of new accounting methods; the economic impact of war or any terrorist activities; other economic, competitive, governmental, regulatory, and technological factors affecting our operations; pricing, products and services; and other risks detailed in our reports filed with the Securities and Exchange Commission. Any of the forward-looking statements that we make in this Press Release and in the other public statements we make may turn out to be wrong because of the inaccurate assumptions we might make, because of the factors illustrated above or because of other factors that we cannot foresee. Because of these and other uncertainties, our actual future results may be materially different from those expressed in any forward-looking statements made by or on our behalf and the Company’s operating and stock price performance may be negatively affected. Therefore, these factors should be considered in evaluating the forward-looking statements, and undue reliance should not be placed on such statements. We undertake no responsibility to update or revise any forward-looking statements. 6 Anchor Bancorp August 13, 2012 ANCHOR BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars in thousands, except per share data), (unaudited) June 30, 2012 March 31, June 30, 2011 ASSASSETS Cash CCash and due from banks $ $ $ InvestSecurities available for sale, at fair value NvestmeSecurities held to maturity, at amortized cost Loans LLoans held for sale Loans re Loans receivable, net of allowance for loan losses of$7,057, $5,803 and $16,and $7,239 Life insurance investment, net of surrender charges Accrued Accrued interest receivable Real estReal estate owned, net FederFederal Home Loan Bank (“FHLB”) of Seattle stock, at cost Property, premises and equipment, net Deferred tax asset, net PrepaidPrepaid expenses and other assets TTotal assets $ $ $ LIALIABILITIES AND STOCKHOLDERS’ EQUITY LIALIABILITIES Deposits Deposits: NonNoninterest-bearing $ $ $ Interest-bearing TotalTotal deposits FHKBFFHLB advances Advance payments by borrowers for taxes antaxes and insurance Supplem Supplemental Executive Retirement Plan liability Account Accounts payable and other liabilities Total lTotal liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value per share authorized 5,000,5,000,000 shares; no shares issued or outstanding - - - Common stock, $.01 par value per share; authorized 45,000,000 shares; 2,550,000 issued and 2,457,633 outstanding, 2,550,000 issued and Ma2,455,933 outstanding, and 2,550,000 shares issued and 2,450,833 outstanding at June 30, 2012, March 31, 2012 andJune 30, 2011, respectively 25 25 25 AddAdditional paid-in capital RetaRetained earnings, substantially restricted Une Unearned employee stock ownership plan shares ) ) ) Acc Accumulated other comprehensive income (loss), net of tax ) 31 Total sTotal stockholders’ equity Total lTotal liabilities and stockholders’ equity $ $ $ 7 Anchor Bancorp August 13, 2012 ANCHOR BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share data) (unaudited) Three Months Ended June 30, Year Ended June 30, Interest income: Loans receivable, including fees $ Securities 66 99 Mortgage-backed securities Total interest income Interest expense: Deposits FHLB advances Total interest expense Net interest income before provision for loan losses Provision for loan losses Net interest income after provision for loan losses Noninterest income Deposit service fees Other deposit fees Gain on sale of investments 49 - Loan fees Gain on sale of loans - Other income Total noninterest income Noninterest expense Compensation and benefits General and administrative expenses Real estate owned impairment Real estate owned holding costs Gain on sale of real estate owned ) Federal Deposit Insurance Corporation (“FDIC”) insurance premiums Information technology ) Occupancy and equipment Deposit services Marketing Loss on sale of premises and equipment 21 - Total noninterest expense Loss before provision for federal income taxes ) Provision for federal income taxes - Net loss (1) $ ) $ ) $
